Citation Nr: 1134808	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-17 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Tony Arjo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from May to July 1969.

This matter came before the Board of Veterans' Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California.  The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference Board hearing in June 2009.  In July 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A January 2010 Board decision which denied, in pertinent part, the Veteran's service connection claim for a right knee disability, subsequently was vacated by the Board in December 2010.  


FINDING OF FACT

A right knee disability was noted at the time of the Veteran's entry into active service and there was no increase in the severity of this disability during service.


CONCLUSION OF LAW

A right knee disability, which existed prior to the Veteran's active service, was not aggravated by such service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in December 2005, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has substantially satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for the Veteran's right knee disability.  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in May 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that VA met its duty to notify the appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Veterans Court) has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2005 letter was issued to the appellant and his service representative prior to the July 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no prejudicial error in failing to notify the appellant.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the appellant and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was provided a VA examination in 2011which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a right knee disability during active service.  He alternatively contends that a right knee disability existed prior to service and was aggravated by service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA's Office of General Counsel (OGC) determined that VA must show by clear and unmistakable evidence both that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow OGC's precedent opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Veterans Court has held that the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Since recent pre-service knee surgery was noted at the time of the Veteran's entry into active service, the Board concludes that a right knee disability existed prior to service.  The Board also finds in this case that the question becomes whether the Veteran's pre-existing right knee disability was aggravated (or permanently worsened) during service.

Service treatment records dated in June 1969 reflect that the Veteran complained of knee pain.  A July 1969 Medical Board reveals that the Veteran informed that he had fractured his patella and ruptured his right knee lateral and medial collateral ligaments in a pres-service motorcycle accident.  He then underwent surgery to repair the ligaments and had had continuous episodes of effusion, pain, and weakness after this in civilian life, with great exacerbation of them by any form of strenuous exercise.  The Board found him to be unfit for duty due to symptomatic right knee internal derangement.  The medical Board determined that the Veteran's right knee disability existed prior to service and was not aggravated by service.

Private treatment records from Conway Medical Center dated in November 1998 reflect that the Veteran was diagnosed as having recurrent arthralgia and effusion of the right knee for years.

A June 2009 private medical record from S.L.B., M.D. indicates that the Veteran had called with questions regarding service related problems.  Dr. B. stated that he believed the Veteran would have developed posttraumatic degenerative arthritis of his right knee with or without basic training, but that some of the impact activities from basic training perhaps added to or caused some, although not a majority, of the Veteran's present day X-ray changes.  

A VA examination was conducted in January 2011.  At the time, the Veteran's claims file was reviewed and pre-service, service, and post-service history was considered.  The examiner noted that the Veteran had had right knee surgery before service, in 1967.  After examining the Veteran and considering X-rays, he felt that the Veteran probably had anterior cruciate and medial collateral ligament deficiencies causing advanced degenerative arthritis.  The examiner felt that it was more likely than not that his current problems were attributed to his pre-service injury.  He had been in service for only a brief period of time, and it had no relationship to his current degenerative changes which were the result of the pre-service injury.  More probably then not, the Veteran's right knee disability was not service-connected.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a right knee disability.  Recent right knee surgery was noted on service pre-induction examination in October 1968.  Accordingly, the presumption of soundness does not apply and the Veteran must make a case for in-service aggravation.  There is no persuasive evidence to suggest any increase in the severity of the Veteran's pre-existing right knee disability during active service, however.  The only medical evidence which suggests that the Veteran's right knee disability was aggravated during service is the June 2009 report from Dr. B. which indicates that service perhaps added to or caused some of the current X-ray changes.  It is unclear what evidence Dr. B. was considering when he offered his opinion and the Veteran subsequently testified in June 2009 that Dr. B did not have access to his claims file at the time, although the Board acknowledges that claims file review is not determinative of the probative value of a medical opinion.  On the other hand, the July 1969 Medical Board specifically considered both pre-service and in-service symptoms and findings in concluding that the Veteran's right knee disability was not aggravated by service.  The Medical Board had considered that the Veteran reported continuing symptoms before service, worse with strenuous activity, after his pre-service injury.  Similarly, the VA examiner in January 2011 also concluded that it was more likely than not that the Veteran's current problems were attributable to the pre-service injury, his brief time in service had no relationship to his current degenerative changes, and more probably than not no right knee disability was service-connected.  

The Board assigns more probative weight to the medical opinions which do not support the Veteran's service connection claim because of the certainty expressed by these clinicians in their opinions regarding the contended etiological relationship between a right knee disability and active service.  It also is clear from a review of the negative nexus opinions what evidence was considered by these clinicians prior to offering their opinions.  By contrast, Dr. B only indicated that service perhaps had added to or caused some of the current X-ray changes.  It is unclear what evidence Dr. B was considering prior to offering his opinion.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if Dr. B's opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a right knee disability.  See also Prejean v. West, 13 Vet. App. 444 (2000) (finding factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  The Veteran also testified in June 2009 that, prior to his entry on to active service, if he did anything really excessive, his knee would start to swell some and then he would know to rest.  The Veteran's testimony persuasively suggests that his right knee disability existed prior to service.  This testimony also buttresses the Board's conclusion that the Veteran's pre-service right knee disability was not aggravated by service.  It appears instead that the Veteran's in-service right knee problems were no more than temporary flare-ups of the same disability that the Veteran had experienced before service rather than a chronic worsening.  In summary, because the preponderance of the evidence indicates that there was no in-service aggravation of the Veteran's pre-service right knee disability, and because the right knee disability is otherwise not related to service, the Board finds that service connection for a right knee disability is not warranted.

Additional evidence in support of the Veteran's service connection claim for a right knee disability is his own lay assertions and June 2009 Board hearing testimony.  Where as here, the questions involve a medical diagnosis, not capable of lay observation, and of medical causation, competent medical evidence is required to substantiate the claim because the Veteran as a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board finds that the Veteran's opinions are not competent evidence in support of the contention that his current right knee disability began or became worse during active service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



_______________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


